PER CURIAM.
We affirm the revocation of the defendant’s probation. The trial court erred, however, in sentencing defendant by departing from the guidelines without providing written reasons for this departure. Accordingly, we vacate the sentence imposed and remand for resentencing. The defendant must be sentenced within the guidelines unless the sentencing judge provides written reasons for departure. See Boynton v. State, 473 So.2d 703 (Fla. 4th DCA 1985).
HERSEY, C.J., and GLICKSTEIN and BARKETT, JJ., concur.